      Case 2:20-bk-51518           Doc 12 Filed 03/25/20 Entered 03/26/20 00:22:09                      Desc
                                 Imaged Certificate of Notice Page 1 of 3
Form 20ostc
(Rev. 6/19)
                                           United States Bankruptcy Court
                                              Southern District of Ohio
                                                170 North High Street
                                             Columbus, OH 43215−2414


In Re: Carl Wilde Mackey Jr.                              Case No.: 2:20−bk−51518

              Debtor(s)                                   Chapter: 13
SSN/TAX ID:
   xxx−xx−2885                                            Judge: C. Kathryn Preston



                  ORDER SETTING HEARING ON MOTION TO EXTEND OR IMPOSE
                   THE AUTOMATIC STAY AND SHORTENING THE NOTICE AND
                                    RESPONSE PERIOD

     This matter is before the Court on the Motion to extend the Automatic Stay pursuant to Bankruptcy Code
§ 362(c)(3) or to impose the Automatic Stay pursuant to Bankruptcy Code §362(c)(4), filed on March 18, 2020,
(Doc. 8) and related motions, if any.
    Having considered the Motion to extend or impose the Automatic Stay and related motions, the Court finds that
good cause exists for: (1) setting a hearing on the Motion to extend or impose the Automatic Stay, on an expedited
basis, and (2) shortening the notice and response periods for the Motion to extend or impose the Automatic Stay.

    IT IS, THEREFORE, ORDERED, that a hearing on the Motion to extend or impose the Automatic Stay will
be held before this Court at 10:00 AM on April 9, 2020, in Courtroom C, U.S. Bankruptcy Court, 170 North High
Street, Fifth Floor, Columbus, OH 43215.

   IT IS, FURTHER ORDERED that notwithstanding anything in the Motion(s) to the contrary, any responses or
objections to the Motion to extend or impose the Automatic Stay shall be filed with the United States Bankruptcy
Court, 170 N. High Street, Columbus, Ohio 43215, no later than three (3) business days prior to the date of the
hearing. In the event no objections are filed timely the hearing shall be cancelled and the movant may submit to the
Court an Order granting the Motion.

    IT IS FURTHER ORDERED that service of this Order shall constitute notice of the hearing on the Motion to
extend or impose the Automatic Stay.

   No unauthorized weapons are permitted on the court's premises. Cellular phones and portable electronic
devices are permitted provided that they are not used to take photographs or record any court proceedings
unless otherwise authorized by the court.


   IT IS SO ORDERED.


Dated: March 20, 2020




                                                          C. Kathryn Preston
                                                          United States Bankruptcy Judge

Copies to:

   All Creditors and Parties in Interest
          Case 2:20-bk-51518        Doc 12 Filed 03/25/20 Entered 03/26/20 00:22:09                 Desc
                                  Imaged Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                        Southern District of Ohio
In re:                                                                                  Case No. 20-51518-ckp
Carl Wilde Mackey, Jr.                                                                  Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0648-2           User: millss                 Page 1 of 2                   Date Rcvd: Mar 23, 2020
                               Form ID: 20ostc              Total Noticed: 59


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 25, 2020.
db             +Carl Wilde Mackey, Jr.,     PO Box 1917,    Gambier, OH 43022-1917
20260678       +Ace Cash,    327 w 4th Street,    Hutchinson, KS 67501-4842
20260679       +Aes/frn Slt,    Pob 61047,    Harrisburg, PA 17106-1047
20260680       +Aes/njhighed,    Pob 61047,    Harrisburg, PA 17106-1047
20260681       +Aes/pheaa,    Pob 61047,    Harrisburg, PA 17106-1047
20260682       +Aes/pnc Bank,    Pob 61047,    Harrisburg, PA 17106-1047
20260685       +American First Finance,     P O Box 25101,    2550 Cerrillos Road,    Santa Fe, NM 87505-3260
20260686       +Amsher Collection Serv,     4524 Southlake Parkway,    Hoover, AL 35244-3270
20260687        Arnold Scott Harris PC, Bankruptcy Dept,      Chicago, IL 60604
20260688       +Asset Acceptance LLC, Bankruptcy Dept.,      6330 Gulfton,    Houston, TX 77081-1108
20260689       +Bankruptcy Dept,    1700 Kiefer Drive, Suite 1,     Zion, IL 60099-5105
20260690       +Bob Lane,    2700 Ogden Avenue,    Downers Grove, IL 60515-1703
20260693       +CBE Group, Brankruptcy Dept.,     131 Tower, Park Dr., Ste 900,     Waterloo, IA 50701-9589
20260699      ++CREDIT ACCEPTANCE CORPORATION,     25505 WEST 12 MILE ROAD,     SOUTHFIELD MI 48034-8316
               (address filed with court: Credit Acceptance Corporation,        25505 W. 12 mile Rd.,
                 Southfield, MI 48034)
20260691       +Capital Recovery Systems,     750 Cross Pointe Rd Ste S,     Columbus, OH 43230-6693
20260694       +Cedar Financial,    5230 Las Virgenes Road, Suite 210,      Calabasas, CA 91302-3465
20260695       +Check N Go,    Bankruptcy Dept.,    1208 E. McGalliard Road,     Muncie, IN 47303-2272
20260696       +City of Chicago Bureau of Parking,     Bankruptcy Dept/City Clerk,     121 N. LaSalle Street,
                 Chicago, IL 60602-1242
20260697       +Clerk, First Mun Div, Bankruptcy Dept.,      661 Glenn Ave,    Wheeling, IL 60090-6017
20260700        Credit Protection Association, LP,     P O Box 802068,     Dallas, TX 75380-2068
20260702       +Dupage County Courthouse,     505 N. County Farm Road,     Wheaton, IL 60187-2518
20260703       +Edfinancial/ed America,     120 N Seven Oaks Drive,    Knoxville, TN 37922-2359
20260704       +Elmhurst Emergency Medicine,     Bankruptcy Dept,    900 Oakmont Lane, Suite 200,
                 Westmont, IL 60559-5574
20260707       +Fed Loan Serv,    Pob 60610,    Harrisburg, PA 17106-0610
20260708       +First Cash Advance,    Bankruptcy Dept.,     1916 E. 95th,    Chicago, IL 60617-4787
20260709       +General Revenue Corp,     4660 Duke Dr Ste 300,    Mason, OH 45040-8466
20260710       +IC Systems,    P.O.Box 64378,    Saint Paul, MN 55164-0378
20260711        Illinois Department of Revenue,     Springfield, IL 62719-0001
20260712        Illinois State Toll Highway Authority,      2700 Ogden Ave,    Downers Grove, IL 60515-1703
20260714       +Midland Funding, LLC Bankruptcy Dept.,      8875 Aero Drive, # 200,    San Diego, CA 92123-2255
20260715       +National Credit Adjusters,     327 W. 4th Ave.,    Hutchinson, KS 67501-4842
20260717        PDL Recovery Services,     7804 Fairwood Road,    Charlotte, NC 28226
20260718        People’s Gas,    P O Box 2968,    Milwaukee, WI 53201-2968
20260719        RJM Acquisition Funding LLC,     575 Underhill Boulevard,     Suite 224,   Syosset, NY 11791-3416
20260720        Sam Houston State University,     1905 University Avenue,     Huntsville, TX 77340
20260721       +Santander Consumer USA,     PO BOX 961245,    Fort Worth, TX 76161-0244
20260723       +Sterling Credit Corp,     P O Box 675,   Spring House, PA 19477-0675
20260724       +Swedish Covenant Hospital,     Bankruptcy Dept.,    7426 Solution Center,    Chicago, IL 60677-7004
20260725        System Credit/Bankruptcy Dept.,     3 Lincoln Center, 4th Floor,     Oak Brook, IL 60523
20260730       +TRV Family Medicine,     2740 W. Foster,    Chicago, IL 60625-3500
20260727       +Take Care Health,    4165 30th Avenue South,     Fargo, ND 58104-8419
20260728       +Target National Bank,     3701 Wayzata Blvd,    Minneapolis, MN 55416-3440
20260729       +Tawne D. Blackful,    12840 S. Kirkwood Road, #214,     Stafford, TX 77477-3829
20260732        University of North Texas,     1147 Union Circle,    Denton, TX 76203
20260733        University of Pennsylvania,     100 Franklin Building,     Philadelphia, PA 19104
20260734       +Waldent University,    5230 Las Virgenes Rd,     Calabasas, CA 91302-3448
20260735        Wells Fargo Bank,    Bankruptcy Dept.,     P O Box 30086,    Los Angeles, CA 90030-0086

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
20260684       +E-mail/Text: agency@americanfirstfinance.com Mar 23 2020 19:53:22       Amer Fst Fin,
                 7330 W. 33rd Street,    Wichita, KS 67205-9369
20260692       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Mar 23 2020 19:51:27       Cash Net USA,
                 200 W. Jackson Suite 1400,    Chicago, IL 60606-6929
20260698       +E-mail/Text: convergent@ebn.phinsolutions.com Mar 23 2020 19:52:58       Convergent Outsourcing,
                 800 SW 39th St,    Renton, WA 98057-4927
20260701       +E-mail/Text: bankruptcynotices@devry.edu Mar 23 2020 19:53:03      DeVry, Inc.,
                 Bankruptcy Dept.,    One Tower Lane, Suite 1000,   Oakbrook Terrace, IL 60181-4624
20260705        E-mail/Text: RDEVRIE@EMHC.ORG Mar 23 2020 19:53:28      Elmhurst Memorial Hospital,
                 Bankruptcy Dept.,    200 Berteau,   Elmhurst, IL 60126
20260706       +E-mail/Text: bknotice@ercbpo.com Mar 23 2020 19:52:28      Enhanced Recovery Company,
                 8014 Bayberry Road,    Jacksonville, FL 32256-7412
20260713       +E-mail/Text: sbse.cio.bnc.mail@irs.gov Mar 23 2020 19:51:40      IRS,    PO Box 7346,
                 Philadelphia, PA 19101-7346
20260716        E-mail/Text: bankruptcy@nationalcreditsystems.com Mar 23 2020 19:51:23
                 National Credit Systems,    3750 Naturally Fresh Blvd,   Atlanta, GA 30349-2964
20260722        E-mail/Text: appebnmailbox@sprint.com Mar 23 2020 19:52:13      Sprint,    Bankruptcy Dept.,
                 P O Box 7949,   Overland Park, KS 66207
20260726        E-mail/PDF: ais.tmobile.ebn@americaninfosource.com Mar 23 2020 19:56:01       T Mobile,
                 PO Box 742596,    Cincinnati, OH 45274
            Case 2:20-bk-51518             Doc 12 Filed 03/25/20 Entered 03/26/20 00:22:09                                Desc
                                         Imaged Certificate of Notice Page 3 of 3


District/off: 0648-2                  User: millss                       Page 2 of 2                          Date Rcvd: Mar 23, 2020
                                      Form ID: 20ostc                    Total Noticed: 59


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
20260731       +E-mail/Text: jerome.smalls@ogc.upenn.edu Mar 23 2020 19:53:05     Univ Of Pa,
                 3451 Walnut Street,   Philadelphia, PA 19104-6205
20260736       +E-mail/Text: ebn@wfcorp.com Mar 23 2020 19:53:41     Williams and Fudge,   300 Chatham Avenue,
                 Rock Hill, SC 29730-4986
                                                                                            TOTAL: 12

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
20260683          Aes/pnc Natl City
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 25, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 20, 2020 at the address(es) listed below:
              Asst US Trustee (Col)   ustpregion09.cb.ecf@usdoj.gov
              Clay L Woods   on behalf of Debtor Carl Wilde Mackey, Jr. westlawecf@gmail.com,
               clw@debtfreeohio.com
              Frank M Pees   trustee@ch13.org
                                                                                            TOTAL: 3
